Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 1 of 14 PagelD# 1432

HifIN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DANIEL W. JAMISON,

Plaintiff,
Vv. Civil Action No. 3:19CV19

STACEY A. KINCAID, et ai,

Defendants.

MEMORANDUM OPINION

Daniel W. Jamison, a Virginia inmate proceeding pro se and in forma pauperis, filed this
42 U.S.C. § 1983 action.! The action proceeds on Jamison’s Particularized Complaint
(“Complaint,” ECF No. 19.) The matter is before the Court on Jamison’s failure to serve
Defendants Aramark, Carlisle, Rauf, and Thompson in a timely matter and the Motion to
Dismiss filed by Defendants Kincaid, Sites, Kassa, Conner, Wurie, Aughavin, Rejeili, Able,
Jones, and Plazyk.? (ECF No 28.) Jamison responded, (ECF Nos. 34, 35, 46), and Defendants

replied, (ECF No. 37). For the reasons set forth below, the claims against Aramark, Carlisle,

 

! The statute provides, in pertinent part:

Every person who, under color of any statute ... of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.

2 The Court employs the pagination assigned by the CM/ECF docketing system. The
Court corrects the capitalization, punctuation, and spelling in the quotations from the parties’
submissions. To the extent Jamison misspelled a defendant’s name or incorrectly identified his
or her official position, the Court utilizes the correct spelling and title from Defendants’
Memorandum in Support of the Motion to Dismiss. (See ECF No. 29, at 1.)
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 2 of 14 PagelD# 1433

Rauf, and Thompson will be DISMISSED WITHOUT PREJUDICE and the Motion to Dismiss
will be GRANTED IN PART AND DENIED IN PART.
I. Failure to Serve Defendants Aramark, Carlisle, Rauf, and Thompson

Pursuant to Federal Rule of Civil Procedure 4(m), Johnson had ninety (90) days from the
filing of the Particularized Complaint to serve the defendants. Here, that period commenced on
October 25, 2019. By Memorandum Order entered on June 30, 2020, the Court directed to
Jamison to show good cause for his failure to serve Defendants Aramark, Carlisle, Rauf, and
Thompson within the time required by Rule 4(m).

Jamison responded that he was unaware that Defendants Aramark, Carlisle, Rauf, and
Thompson had not been served. (ECF No. 46, at 1.) Jamison thought because the names of
these defendants were on the docket sheet, “this meant these Defendants were served.” (/d. at 2.)

District courts within the Fourth Circuit have found good cause to extend the ninety-day
time period when the plaintiff has made “reasonable, diligent efforts to effect service on the
defendant.” Venable v. Dep’t of Corr., No. 3:05cv821, 2007 WL 5145334, at *1 (E.D. Va. Feb.

7, 2007) (quoting Hammad v. Tate Access Floors, Inc., 31 F. Supp. 2d 524, 528 (D. Md. 1999)).

 

3 The June 30, 2020 Memorandum Order also directed Jamison to show good cause for
his failure to serve Defendant Ray. Defendant Ray has not appeared in the action. The Marshal
indicated that he had obtained substitute service for Defendant Ray on Lieutenant Michael
Chapman on December 16, 2019. (ECF No. 23, at 8.) However, on July 17, 2020, Defendants
filed a praecipe wherein they state “the Summons and Complaint for S. Ray, DDS was not left
with or served upon Lieutenant Michael Chapman... on December 16, 2019, nor was Lt.
Michael Chapman authorized to accept any Summons and Complaint for S. Ray, DDS. (ECF
No. 47, at 1.) Given these circumstances, by a separate Memorandum Order entered on July 28,
2020, the Court directed the Marshal to make further efforts to serve S. Ray. On August 20,
2020, the Marshal returned the summons for Defendant Ray unexecuted. (ECF No. 51, at 2.)
The Marshal stated that he was not able to serve Defendant Ray at the Fairfax Adult Detention
Center, the address where Jamison indicated Defendant Ray could be served. (ECF No. 51, at
3.) The Marshal was informed Defendant Ray was not located at the Fairfax Adult Detention
Center and was not employed by that facility. (/d@.) Accordingly, Jamison will be DIRECTED to
show cause within eleven (11) days of the date of entry hereof why all claims against Defendant
Ray should not be dismissed.
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 3 of 14 PagelD# 1434

Leniency is especially appropriate when factors beyond the plaintiff's control frustrate his or her
diligent efforts. See McCollum v. GENCO Infrastructure Sols., No. 3:10cev210, 2010 WL
5100495, at *2 (E.D. Va. Dec. 7, 2010) (citing T & S Rentals v. United States, 164 F.R.D. 422,
425 (N.D. W.Va. 1996)). Thus, courts are more inclined to find good cause where extenuating
factors exist such as active evasion of service by a defendant, T & S Rentals, 164 F.R.D. at 425
(citing Prather v. Raymond Constr. Co., 570 F. Supp. 278, 282 (N.D. Ga. 1982)), or stayed
proceedings that delay the issuance of a summons. McCollum, 2010 WL 5100495, at *2 (citing
Robinson v. Fountainhead Title Grp. Corp., 447 F. Supp. 2d 478, 485 (D. Md. 2006)). However,
“*TiJnadvertence, neglect, misunderstanding, ignorance of the rule or its burden, or half-hearted
attempts at service’ generally are insufficient to show good cause.” Venable, 2007 WL 5145334,
at *1 (quoting Vincent v. Reynolds Mem’! Hosp., 141 F.R.D. 436, 437 (N.D. W.Va. 1992)).
While a court might take a plaintiff's pro se status into consideration when coming to a
conclusion on good cause, Lane v. Lucent Techs., Inc., 388 F. Supp. 2d 590, 597 (M.D.N.C.
2005), neither pro se status nor incarceration alone constitute good cause. Sewraz v. Long,

No. 3:08cv100, 2012 WL 214085, at *2 (E.D. Va. Jan. 24, 2012) (citations omitted).

Jamison has failed to demonstrate good cause for his failure to timely serve Defendants
Aramark, Carlisle, Rauf, and Thompson. Nothing on the docket indicates these defendants were
served. Moreover, inspection of the Motion to Dismiss filed by the other defendants would have
revealed that Defendants Aramark, Carlisle, Rauf, and Thompson had not made an appearance.
Additionally, the Marshal’s Process Receipts and Returns for Defendants Aramark, Carlisle,
Rauf, and Thompson reflect that the Marshal sent Jamison notice that the Marshal had not be
able to serve Defendants Aramark, Carlisle, Rauf, and Thompson. (See, e.g., ECF No. 24, at 3.)

Given these circumstances, Jamison fails to demonstrate that he made a “reasonable, diligent
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 4 of 14 PagelD# 1435

effort[] to effect service on” Defendants Aramark, Carlisle, Rauf, and Thompson. Venable, 2007
WL 5145334, at *1 (citation omitted) (internal quotation marks omitted). Accordingly, all
claims against Defendants Aramark, Carlisle, Rauf, and Thompson will be DISMISSED
WITHOUT PREJUDICE.
Il. Standard for a Motion to Dismiss

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded
allegations are taken as true and the complaint is viewed in the light most favorable to the
plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin, 980
F.2d at 952. This principle applies only to factual allegations, however, and “a court considering
a motion to dismiss can choose to begin by identifying pleadings that, because they are no more
than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009).

The Federal Rules of Civil Procedure “require[ ] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (second alteration in original) (quoting Conley v. Gibson, 355 U.S. 41,
47 (1957)). Plaintiffs cannot satisfy this standard with complaints containing only “labels and
conclusions” or a “formulaic recitation of the elements of a cause of action.” Jd. (citations

omitted). Instead, a plaintiff must allege facts sufficient “to raise a right to relief above the
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 5 of 14 PagelD# 1436

speculative level,” id. (citation omitted), stating a claim that is “plausible on its face,” id. at 570,
rather than merely “conceivable.” Jd. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jgbal, 556 U.S. at 678 (citing Bell Ail. Corp., 550 U.S. at 556). In
order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the
plaintiff must “allege facts sufficient to state all the elements of [his or] her claim.” Bass v. EI.
DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft
Corp., 309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289 F.3d 270, 281 (4th
Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d
1147, 1151 (4th Cir. 1978), it does not act as the inmate’s advocate, sua sponte developing
statutory and constitutional claims the inmate failed to clearly raise on the face of his complaint.
See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring); Beaudett v. City
of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

II. Defendants and Their Arguments for Dismissal

In his Complaint, Jamison names the following individuals as defendants: Stacey A.
Kincaid, Sheriff of the Fairfax County Adult Detention Center (“ADC”); Lieutenant Colonel
Mark W. Sites; First Lieutenant Aughavin; Second Lieutenant Messier; First Lieutenant Rejeili;
PFC Able; PFC Jones; PFC Plazyk; Lishan Kassa, MD; Jonita Conner, MD; and, Janet Wurie,
NP. Although Jamison listed as a defendant Jonita Conner, he fails to mention her in the body of
the Complaint. “Where a complaint alleges no specific act or conduct on the part of the
defendant and the complaint is silent as to the defendant except for his name appearing in the

caption, the complaint is properly dismissed, even under the liberal construction to be given pro
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 6 of 14 PagelD# 1437

se complaints.” Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (citing Brzozowski v.
Randall, 281 F. Supp. 306, 312 (E.D. Pa. 1968)). Accordingly, all claims against Jonita Conner
will be DISMISSED WITHOUT PREJUDICE.

In arguing for dismissal, the Defendants focus not on the specific allegations in the
Complaint, but on broad arguments of mootness, immunity, and misjoinder. Moreover, as often
as not, Defendants’ arguments for dismissal fail to adequately address why under the governing
law and in light of the pertinent allegations from the Complaint, any particular claim should be
dismissed.

For example, Defendants notes that “Sheriff Kincaid and others cannot be personally
liable for actions performed by their subordinates because there is no respondeat superior
liability under § 1983.” (ECF No. 29, at 8 (citing Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)).
Defendants then conclude, “[t]o the extent plaintiff Jamison appears to claim that Sheriff Kincaid
and Lt. Col. Sites are responsible for the actions of any other of the defendants, his claim should
be dismissed.” (/d.) Defendants, however, do not identify the claims against them, much less
identify which claims are merely predicated on a theory of respondeat superior liability. Cf
United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“A ‘skeletal argument’, really
nothing more than an assertion, does not preserve a claim.” (citing United States v. Giovannetti,
919 F.2d 1223, 1230 (7th Cir. 1990))). The Court “may properly depend upon counsel to apprise
[it] of the issues for decision. [It] is not obligated to conduct a search for other issues which may
lurk in the pleadings.” Libertyville Datsun Sales, Inc. v. Nissan Motor Corp. in U.S.A., 776 F.2d
735, 737 (7th Cir. 1985) (quoting Desert Palace, Inc. v. Salisbury, 401 F.2d 320, 324 (7th Cir.

1968)). Because Defendants have failed to identify any particular claim which they assert is
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 7 of 14 PagelD# 1438

predicated on a theory of respondeat superior, the Court declines to dismiss any of Jamison’s
claims based on this argument.

Given the nature of Defendants’ remaining arguments, the Court will provide a limited
summary of some of the pertinent allegations prior to addressing Defendants’ arguments for
dismissal.‘

IV. Summary of Pertinent Allegations

“Jamison was held at [the ADC] . . . while awaiting trial and for a short time after
sentencing while awaiting relocation to the Virginia state prison system from Oct[ober] of 2016
until March 2018.” (Compl. 3.) Jamison suffers from a number of ailments, including celiac
disease, a hernia, headaches, hemorrhoids, bloody stools, and chronic pain. (/d. at 2.) During his
incarceration at the ADC, Jamison alleges that he was “made to sleep on the floor for long
periods of time” and was “locked into cells with no water or working toilet for long periods of
time.” (/d. at 4.) Additionally, during his incarceration at ADC, Jamison alleges, inter alia, that:
he received “no treatment for [his] celiac [disease];” “no diet that is medically necessary for
someone with celiac disease, gluten free;” and, “no access to specialized care or outside care for
the Plaintiff's serious medical needs.” (/d. at 7.)

Jamison alleges that at different times, he sent Defendant Kincaid requests, grievance
procedure documents, and letters alerting her to the violations of his rights. (/d. at 9.)
Specifically, Jamison alleges that on February 10, 2018, he sent Defendant Kincaid a letter
informing her of “the problems the plaintiff was dealing with, such as, inadequate medical care

for his serious medical needs such as a chronic rash, headaches, bloody stool, bleeding from the

 

* Defendants Kincaid, Sites, Aughavin, Messier, Rejeili, Able, Jones, and Plazyk will be
referred to collectively as “the Sheriff Defendants,” and Defendants Kassa and Wurie, will be
referred to as “the Medical Defendants.”
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 8 of 14 PagelD# 1439

rectum, celiac disease [with] no diet for medical reasons and no access to outside care.” (/d.)
Jamison also informed her that he was placed in a cell with no running water and no toilet. (/d@.)

A. Mootness

“[A]s a general rule, a prisoner’s transfer or release from a particular prison moots his
claims for injunctive and declaratory relief with respect to his incarceration there.” Rendelman v.
Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (citing Incumaa v. Ozmint, 507 F.3d 281, 286-87 (4th
Cir. 2007); Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991); Taylor v. Rogers, 781 F.2d
1047, 1048 n.1 (4th Cir. 1986)). “The reasons for finding mootness in such a context are clear.
Once an inmate is removed from the environment in which he is subjected to the challenged
policy or practice, absent a claim for damages, he no longer has a legally cognizable interest in a
judicial decision on the merits of his claim.” Jncumaa, 507 F.3d at 287. Defendants correctly
note that Jamison’s transfer from the ADC moots his claims for injunctive or declaratory relief.
Accordingly, Jamison’s requests for injunctive and declaratory relief will be DISMISSED AS
MOOT.

B. Sovereign Immunity

The Sheriff Defendants contend that Jamison’s claims against them in their official
capacity must be dismissed as they are entitled to sovereign immunity. The Eleventh
Amendment provides: “The Judicial power of the United States shall not be construed to extend
to any suit in law or equity, commenced or prosecuted against one of the United States by
Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S. CONST. AMEND.
XI. “[A]bsent waiver by a State or valid congressional override, the Eleventh Amendment bars a
damages action against a State in federal court.” Kentucky v. Graham, 473 U.S. 159, 169 (1985)

(citing Ford Motor Co, v. Dep’t of Treasury of Ind., 323 U.S. 459, 464 (1945)). “This bar
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 9 of 14 PagelD# 1440

remains in effect when State officials are sued for damages in their official capacity.” Id.
(citations omitted). The Supreme Court of the United States “has held that § 1983 was not
intended to abrogate a State’s Eleventh Amendment immunity.” /d. at 169 n.17 (citation
omitted). Specifically, “[t]here is considerable authority holding that the Eleventh Amendment
precludes § 1983 official[ ]capacity suits against Virginia Sheriffs and their deputies because
they are state, not local, officials.” Gemaehlich v. Johnson, No. 7:12¢v263, 2013 WL 589234, at
*4 (W.D. Va. Feb. 14, 2013) (citing cases and dismissing the plaintiff's claims against a Virginia
sheriff and her deputies as barred by the Eleventh Amendment); accord Smith v. Town of S. Hill,
No. 3:19cv46, 2020 WL 1324216, at *8 (E.D. Va. Mar. 20, 2020). Because the Eleventh
Amendment bars Jamison’s official capacity claims against the individual Sheriff Defendants,
the Court WILL DISMISS that aspect of Jamison’s claims against the Sheriff Defendants in their
official capacity.

Next, the Medical Defendants argue that because they “are employees of the Sheriff...
[they] are also immune under Virginia case law.” (ECF No. 29, at 8-9 (citing Lohr v. Larsen,
431 S.E.2d 642 (Va. 1993)).° They conclude that, “[s]overeign immunity applies to all of
plaintiff's claims against the Medical Provider Defendants, and they should be dismissed from
this case with prejudice.” (Jd. at 9 (emphasis added).) The Medical Defendants’ argument
overstates the breadth of this class of immunity and fails to adequately explain why it applies to
the facts of this case.

“Although Virginia has statutorily waived its immunity from negligence suits against the

Commonwealth itself, it has explicitly retained ‘the individual immunity of. . . public officers,

 

5 In Lohr v. Larsen, the Supreme Court of Virginia held that a state-employed public
health physician was entitled to sovereign immunity from liability for acts of ordinary
negligence. 431 S.E.2d at 646.
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 10 of 14 PagelD# 1441

their agents and employees from tort claims for damages... .’” Coppage v. Mann, 906 F. Supp.
1025, 1047 (E.D. Va. 1995) (omissions in original) (quoting Va. Code § 8.01—195.3). Contrary
to the Medical Defendants’ suggestion, “only negligent conduct is protected by the doctrine; acts
constituting gross negligence or intentional torts are not immunized.” Jd. (citing Fox v. Deese,
362 S.E.2d 699 (Va. 1987); James v. Jane, 282 S.E.2d 864, 869 (Va. 1980)).° Moreover, in
order to determine whether an employee enjoys immunity for a particular negligent act, “[t]he
Court must consider ‘(1) the nature of the function performed by the employee, (2) the extent of
the state’s interest and involvement in that function, (3) the degree of control exercised by the
state over the employee, and (4) whether the alleged negligent act involved judgment and
discretion.’”” Dowdy v. Pamunkey Reg’l Jail Auth., No. 3:14cv03, 2014 WL 2002227, at *4
(E.D. Va. May 15, 2014) (quoting Messina v. Burden, 321 S.E.2d 657, 663 (Va. 1984)). In the
supporting Memorandum, the Medical Defendants fail to adequately address the third and fourth
factors mentioned above and fail to explain with citation to the law and to allegations in the
Complaint why they would be entitled to the protection of sovereign immunity.

Moreover, “all independent contractors are excluded’ from the protection of sovereign
immunity.” Whitacre v. Thiele, 243 F. Supp. 3d 730, 735 (W.D. Va. 2017) (quoting Atkinson v.
Sancho, 541 S.E.2d 902, 905 (Va. 2001)). Jamison alleges that the Medical Defendants are
“employed/subcontracted” to the ADC. (Compl. 2.) Therefore, it is not clear from the
Complaint whether the Medical Defendants were employees of the ADC or merely independent

contractors providing, medical care. Given the foregoing allegations and the current briefing, the

 

6 Jamison repeatedly alleges that the Medical Defendants acted with deliberate
indifference in violation of his constitutional rights (Compl. 17-20), or in the case of Defendant
Kassa, with “gross negligence” (id. at 20).

10
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 11 of 14 PagelD# 1442

Medical Defendants Motion to Dismiss all claims against them on the grounds of sovereign
immunity will be DENIED WITHOUT PREJUDICE.

C. Qualified Immunity

Next, Defendants argue that “[t]o the extent that plaintiff's claims might possibly be
interpreted as claims against the Sheriff Defendants personally, qualified immunity also applies.”
(ECF No. 29, at 7.) Thereafter, the Sheriff Defendants briefly recount a few broad principles
regarding qualified immunity and demand the dismissal of any claim against them. “Contrary to
Defendants’ approach to briefing, ‘[a] defendant invoking qualified immunity must do more than
mention its existence and demand dismissal of the suit.’” Prosha v. Robinson, No. 3:16cv163,
2018 WL 564855, at *7 (E.D. Va. Jan. 25, 2018) (quoting Fisher v. Neale, No. 3:10cv486, 2010
WL 3603495, at *3 (E.D. Va. Sept. 8, 2010)). Rather, a defendant seeking to invoke qualified
immunity must:

(1) identify the specific right allegedly violated “at the proper level of particularity,”

Campbell v. Galloway, 483 F.3d 258, 271 (4th Cir. 2007); (2) brief, with full

supporting authority, why the right was not so clearly established as to put a

reasonable official on notice of any legal obligations; and, (3) describe with

particularity the factual basis supporting the assertion that a reasonable official in

the defendant’s situation would have believed his conduct was lawful. See

Collinson v. Gott, 895 F.2d 994, 998 (4th Cir. 1990).
Id. Because the Sheriff Defendants have failed to satisfy their obligation with respect to their
assertion of qualified immunity, their Motion to Dismiss based on this defense will be DENIED
WITHOUT PREJUDICE.

D. Statute of Limitations

With respect to this defense, Defendants argue, in sum,

Plaintiff Jamison is not specific as to the dates of any events in the
Particularized Complaint. To the extent plaintiff complains of any alleged acts of

11
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 12 of 14 PagelD# 1443

negligence prior to two years from the date of filing of his Complaint (prior to
January 9, 2017) such claims are time-barred. Va. Code § 8.01-243.

(ECF No. 29, at 10.)

“The applicable statute of limitations begins to run once a claim accrues....” A Soc’y
Without A Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011) (citing Cox v. Stanton, 529 F.2d
47, 50 (4th Cir. 1975)). The claims at issue in this case generally accrue when a plaintiff “knows
or has reason to know of the injury which is the basis of the action.” /d. (quoting Cox, 529 F.2d
at 50). “However, when a harm has occurred more than once in a continuing series of acts or
omissions, a plaintiff under certain circumstances may allege a ‘continuing violation’ for which
the statute of limitations runs anew with each violation.” DePaola v. Clarke, 884 F.3d 481, 486
(4th Cir. 2018) (citing Nat'l Advert. Co. v. City of Raleigh, 947 F.2d 1158, 1166-67 (4th Cir.
1991)). The continuing violation doctrine applies to claims under § 1983. See id. at 487.

In DePaola, the Fourth Circuit stated that,

a prisoner may allege a continuing violation under Section 1983 by identifying a

series of acts or omissions that demonstrate deliberate indifference to a serious,

ongoing medical need. The statute of limitations does not begin to run on such a

claim for a continuing violation of a prisoner’s Eighth Amendment rights until the

date, if any, on which adequate treatment was provided.

884 F.3d at 487 (citation omitted). The Fourth Circuit then explained that,

to assert a Section 1983 claim for deliberate indifference under the “continuing

violation” doctrine, a plaintiff must (1) identify a series of acts or omissions that

demonstrate deliberate indifference to his serious medical need(s); and (2) place

one or more of these acts or omissions within the applicable statute of limitations

for personal injury.

Id. “A plaintiffs claim of a continuing violation may extend back to the time at which the prison

officials first learned of the serious medical need and unreasonably failed to act.” Jd. (citing Heard

v. Sheahan, 253 F.3d 316, 318 (7th Cir. 2001)).

12
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 13 of 14 PagelD# 1444

Many of Jamison’s complaints regarding the provision of inadequate medical care and
the denial of a proper diet appear to be continuing in nature. Because Defendants have not
acknowledged the theory of a continuing violation, much less explained why it does not apply to
save any particular claim, the Court will be DENIED WITHOUT PREJUDICE Defendants’
Motion to Dismiss some of Jamison’s claims as barred by the statute of limitations.

E. Misjoinder

Finally, Defendants contends that Jamison has misjoined his claims against the Medical
Defendants with his claims against Defendant Kincaid and that the Medical Defendants should
be dropped from the case. (ECF No. 29, at 10.) Once again Defendants fails to explain why,
under the facts of the Complaint and the relevant legal authorities, any claim should be
dismissed.’

The Federal Rules of Civil Procedure place limits on a plaintiff's ability to join multiple
defendants in a single pleading. See Fed. R. Civ. P. 20(a)(2). That rule provides:

(2) Defendants, Persons--as well as a vessel, cargo, or other property subject to

admiralty process in rem--may be joined in one action as defendants if:

(A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or

series of transactions or occurrences; and

(B) any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2). “The ‘transaction or occurrence test’ of [Rule 20] . . . ‘permit{s] all
reasonably related claims for relief by or against different parties to be tried in a single
proceeding. Absolute identity of all events is unnecessary.’” Saval v. BL Ltd., 710 F.2d 1027,
1031 (4th Cir. 1983) (quoting Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1333 (8th Cir.

1974).

 

7 Defendants make only a drive-by citation to Federal Rules of Civil Procedure 20 and
21.

13
Case 3:19-cv-00019-MHL-RCY Document 55 Filed 09/09/20 Page 14 of 14 PagelD# 1445

The few allegations quoted above reflect that Jamison’s claims against Defendant
Kincaid and the Medical Defendants are reasonably related. Jamison contends that the Medical
Defendants were deliberately indifferent to his serious medical needs. Jamison further claims
that Defendant Kincaid was deliberately indifferent to the inadequate medical care provided by
the Medical Defendants. S/akan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984) (citations omitted)
(observing that supervisory liability “is not premised on respondeat superior... , but ona
recognition that supervisory indifference or tacit authorization of subordinates’ misconduct may
be a causative factor in the constitutional injuries they inflict on those committed to their care”).
Given the foregoing allegations, the Motion to Dismiss any claims on grounds of misjoinder will
be DENIED.

V. Conclusion

All claims against Aramark, Carlisle, Rauf, and Thompson will be DISMISSED
WITHOUT PREJUDICE because Jamison failed to timely serve these individuals. The Motion
to Dismiss (ECF No. 28) will be GRANTED IN PART AND DENIED IN PART. All claims
against Jonita Conner will be DISMISSED WITHOUT PREJUDICE. Jamison’s requests for
declaratory and injunctive relief will be DISMISSED AS MOOT. That aspect of Jamison’s
claims against the Sheriff Defendants in their official capacity will be DISMISSED.

Any party wishing to file a motion for summary judgment must do so within ninety (90)
days of the date of entry hereof.

An appropriate Order will accompany this Memorandum Opinion.

/,
M. Hannah Lau
United States District Judge
Date: 4 [a [2020

Richmond, Virginia

14
